On December 12, 1995, this court suspended respondent, Albert E. Fowerbaugh, a.k.a. Albert Edwin Fowerbaugh, for a period of six months. On June 13, 1996, respondent filed an application for reinstatement. On June 24, 1996, relator, Disciplinary Counsel, filed a motion for leave to respond to respondent’s application for reinstatement. On August 7, 1996, this court granted relator’s motion and on August 19, 1996, relator filed its response. On August 29,1996, respondent filed a motion for leave to file a reply to relator’s response. Upon consideration thereof,
IT IS ORDERED by this court that the motion for leave be, and is, hereby, granted. It is further ordered that respondent shall file his reply on or before ten days from the date of this order.
Moyer, C.J., dissents.